Title: From John Adams to William Lee, 23 February 1783
From: Adams, John
To: Lee, William


Dear Sir
Paris Feb 23. 1783

I have this moment the Honour of your Favour of the 18 and thank you for the Information it contains.
Mr Dana who is now at Petersbourg, has a Commission which Authorises him to treat with the Emperor, as well as with all the other Powers, who compose the Armed Neutrality.— I will write him an Extract of your Letter, and I Suppose he will enter into immediate Negotiation upon it, if he has not begun it before now which I suspect.
You have no doubt been informed that Sweeden has made a Treaty with the United States.

But We have not yet made a Treaty of Commerce with Great Britain, and would it be good Policy to be in a hurry to make any further Treaties of Commerce, before We have digested one with her, with whom, in my poor opinion, We shall have, for many years more Commerce than with all the other Nations of Europe put together.
With great Regard &c